In a coram, nobis proceeding to vacate a judgment Court, Dutchess County, rendered December 21, 1966, defendant appeals from an order of the same court, dated January 26, 1971, which denied the application after a hearing. Order affirmed. The *845records of this court indicate that defendant, who claimed he did not know of his right to appeal as a poor person, had filed a pro se notice of appeal from a judgment of the Supreme Court, Kings County,'rendered December 5, 1966, together with an application for poor person relief. The date of that judgment was 16 days before the judgment of conviction was rendered in this case (cf. People v. Aiken, 38 A D 2d 832). Hopkins, Acting P. J., Latham, Shapiro, Christ and Brennan, JJ., concur.